172 F.3d 860
Amrit Lalv.Borough of Kennett Square, Kenneth Roberts, President ofBorough Council, J. McCarthy, Council Members, C. Merrick,M. Piergalline, J. Scalice, T. Zunino, C.S. Cramer, MayorDouglas marguriet, Borough Manager, Charles Warner, CodeEnforcement Official, Albert J. McCarthy, Chief of BoroughPolice, John L. Hall, Associate Solicitor, Mark Tunnell,Assistant Solicitor, John Halsted, Solicitor to the Borough,Government of Chester
NO. 97-2022
United States Court of Appeals,Third Circuit.
November 25, 1998

1
Appeal From:  E.D.Pa.


2
Affirmed.